Exhibit 10.1

THE NEW YORK TIMES COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

Effective January 1, 1983,

 

Amended and Restated Effective February 19, 1987

 

Amended May 5, 1989

 

Amended and Restated Effective January 1, 1993

 

Amended and Restated Effective January 1, 2004

 

Amended and Restated Effective January 1, 2008

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

THE NEW YORK TIMES COMPANY


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 


PURPOSE

The Supplemental Executive Retirement Plan is designed to provide a benefit
which, when added to the retirement income provided under other Company plans,
will ensure the payment of a competitive level of retirement income to key
senior executives of The New York Times Company, thereby providing an additional
incentive for assuring orderly management succession.  Eligibility for
participation in the Plan shall be limited to executives designated by the SERP
Committee.  This Plan became effective on January 1, 1983, and shall be
effective as to each Participant on the date he or she is designated as such
hereunder.  The Plan, as previously amended, is hereby amended and restated
effective as of January 1, 2008.

 

2

--------------------------------------------------------------------------------


 

SECTION I

DEFINITIONS

1.1.                “Basic Plan” means the qualified defined benefit pension
plan to which the Company makes or has made contributions on behalf of a
designated Participant (including, but not limited to The New York Times
Companies Pension Plan, The Guild-Times Pension Plan and The Retirement Annuity
Plan for Craft Employees of The New York Times Company (non-contributory
portion)).

1.2.                “Basic Plan Benefit” means the amount of benefit payable to
a Participant under any Basic Plan, assuming immediate commencement of payments
as of the date of Retirement, with benefits payable in the form of a straight
life annuity.

1.3                 “Code” means the Internal Revenue Code of 1986, as amended.

1.4                 “Child” means a natural or legally adopted child of a
Participant and his/her Surviving Spouse.

1.5                 “Company” means The New York Times Company and its
subsidiaries and affiliates.

1.6                 “Dependent Child(ren)” means any unmarried Child(ren) who
reside with a Participant or a Surviving Spouse at the time of Participant’s or
the Surviving Spouse’s death, as applicable.

1.7                 “Final Average Earnings” means effective April 1, 2000, the
average of the highest consecutive sixty (60) months of Earnings out of the last
one hundred twenty (120) months preceding the date on which the Participant
retires multiplied by twelve (12).  “Earnings” for any calendar year shall
include the Participant’s base salary, annual cash bonuses and sales commissions
paid during such

 

3

--------------------------------------------------------------------------------


 

year, and shall exclude any other compensation (such as deferred incentive
compensation under the Long-Term Incentive Plan, retirement units and
performance awards (other than annual cash bonuses) under the Executive
Incentive Award Plan, the 1991 Executive Stock Incentive Plan, 1991 Executive
Cash Bonus Plan and any successor plans and stock options under the 1974
Incentive Stock Option Plan, the Employee Stock Purchase Plan, the 1991
Executive Stock Incentive Plan  and any successor plans) and any contributions
to or benefits under this Plan or any other pension, profit-sharing, stock bonus
or other plan of deferred compensation; except that amounts deferred under a
non-qualified deferred compensation plan and/or amounts which the Company
contributes to a plan on behalf  of the Participant pursuant to a salary
reduction agreement which are not includible in the Participant’s gross income
under sections 125, 402(e)(3), 492(h) or 403(b) of the Code shall be included.

1.8                “Key Executive Position” means a position so designated by
the SERP Committee.

1.09              “Participant” means an individual holding a Key Executive
Position who has been designated as a Participant by the SERP Committee.  An
executive shall become a Participant in the Plan as of the date he or she is
individually selected by, and specifically named by the SERP Committee for
inclusion in the Plan.  If a Participant is reclassified to a responsibility
that is not a Key Executive Position, the Participant’s continuing eligibility
will be subject to the approval of the SERP Committee.

1.10              “Plan” means The New York Times Company Supplemental Executive
Retirement Plan.

1.11              “Retirement” or “Retire” means the termination of a
Participant’s employment with the Company on one of the Retirement Dates
specified in Section 2.1.

 

4

--------------------------------------------------------------------------------


 

1.12              “SERP Committee” or “Committee” means a committee consisting
of the Chairman and the President of The New York Times Company.

1.13              “Service” means the Participant’s service for vesting purposes
as defined in the Basic Plan, up to a maximum of twenty (20) years, and shall
include any additional service credit in specific situations as may be
authorized by the Committee.  Additionally, service shall include any credits
for service pursuant to a buyout plan or agreement accepted by a Participant.

1.14              “Surviving Spouse” means the person to whom a Participant is
married on the date on which benefits commence (or at his death, if earlier).

1.15              The masculine gender, where appearing in the Plan, will be
deemed to include the feminine gender, and the singular may include the plural,
unless the context clearly indicates the contrary.

 

5

--------------------------------------------------------------------------------


 

SECTION II

ELIGIBILITY FOR BENEFITS

2.1.          Each Participant with ten (10) or more years of Service shall be
eligible to Retire and receive a benefit under this Plan beginning on one of the
following Retirement Dates:

  (a)  “Normal Retirement Date,” which is the first day of the month following
the month in which the Participant reaches age sixty-five (65).

  (b)  “Early Retirement Date,” which is the first day of any month following
(i) the Participant’s sixtieth (60th) birthday, or (ii) if the Committee
consents to the Participant’s early retirement, the Participant’s fifty-fifth
(55th) birthday.

  (c)  “Postponed Retirement Date,” which in the case of a Participant who
terminates his employment with the Company after his Normal Retirement Date, is
the first day of the month next following the month in which the Participant
terminates employment with the Company.

2.2.          For purposes of determining a Participant’s age under this Plan
and Retirement Dates thereunder, the age of a Participant shall include any age
credit pursuant to a buyout plan or agreement accepted by a Participant.

 

6

--------------------------------------------------------------------------------


 

SECTION III

AMOUNT AND FORM OF RETIREMENT BENEFIT

3.1.          The annual Retirement benefit payable to a Participant who Retires
on his Normal Retirement Date shall equal the excess, if any, of (a) fifty
percent (50)% of the Final Average Earnings (prorated at two and one-half
percent (2.5%) times Final Average Earnings times years of Service for Service
of less than twenty (20) years) over (b) the sum of the Basic Plan Benefits
payable as of the Participant’s Normal Retirement Date.

3.2.          The annual Retirement benefit payable to a Participant who Retires
on an Early Retirement Date shall equal the benefit determined using the formula
in Section 3.1, reduced by four percent (4%) for each year (one-third (1/3) of
one percent (1%) for each month) benefits commenced prior to age sixty (60),
less the sum of the annual Basic Plan Benefits payable as of the Participant’s
Early Retirement Date.

3.3.          The annual Retirement benefit payable to a Participant who Retires
on a Postponed Retirement Date shall be equal to the benefit determined in
accordance with Section 3.1 based on the Participant’s Service and Final Average
Earnings as of the Participant’s Normal Retirement Date.

3.4.          Retirement benefits payable under this Plan shall be payable at
the same time and in the same manner as benefits under the Basic Plan (except
the Level Income options), unless otherwise determined by the Company. 
Retirement benefits under this Plan for a Participant who elects a Level Income
Option under the Basic Plan shall be paid in the form of an annuity for the life
of the Participant.  Once in pay status, a Participant may not change the form
of benefit payable under the Plan.

 

7

--------------------------------------------------------------------------------


 

SECTION IV

PAYMENT OF RETIREMENT BENEFITS

4.1.         (a)        A Participant with ten (10) or more years of Service who
is age sixty (60) or older, may Retire under the Plan by giving a minimum of six
months’ notice to the Committee (unless such notice is waived by the Committee).

(b)  A Participant with ten (10) or more years of Service who is not eligible
for early Retirement under Section 4.1(a) may request Retirement under this Plan
as of the first of any month between the ages of fifty-five (55) and sixty (60),
but such request shall be subject to the approval of the Committee, which may
approve or deny the request based on the needs of the Company.  If the request
is denied, the SERP Committee and the Participant will defer such Retirement
under this Plan for a mutually agreed upon period of time.  This will not
preclude the right of the Participant to retire under the Basic Plan, in which
case the Participant will not be entitled to any benefit hereunder.

4.2.          Retirement benefits payable in accordance with Section III will
commence on the Participant’s date of Retirement under Section 2.1.  Plan
payments must begin immediately upon Retirement and may not be deferred. 
Benefits will continue to be paid on the first day of each succeeding month. 
The last payment will be on the first day of the month in which the retired
Participant dies unless an optional form of benefit was elected in accordance
with Section 3.4.

4.3             Any benefit payments under the Plan shall be net of any
applicable withholding tax under federal or state law.

 

8

--------------------------------------------------------------------------------


 

SECTION V

PRE-RETIREMENT DEATH BENEFITS

5.1.                                             (a)        If a Participant
dies while actively employed by the Company or while receiving Long-Term
Disability benefits from the Company and (i) a Surviving Spouse is eligible to
receive benefits under the provisions of a Basic Plan and (ii) the Participant
had ten (10) or more years of Service and (iii) the Participant’s age plus
Service at the time of death equaled or exceeded sixty-five (65), the Surviving
Spouse shall be entitled to receive an annual benefit commencing as of the month
following the month in which the Company receives satisfactory documentation of
the  Participant’s death in an amount equal to fifty percent (50%) of the amount
of the Participant’s accrued benefit as of his date of death determined in
accordance with Section III, in which case the sum of the Basic Plan Benefits
actually payable as of each respective benefit payment date hereunder shall be
substituted for the sum of the Basic Plan Benefits payable as of the
Participant’s Normal Retirement Date.  The reduction described in Section 3.2
for the early payment of benefits shall not apply to this benefit.

  (b)        If there is no Surviving Spouse, but there are Dependent Children
under age twenty-three (23), or if the Surviving Spouse dies while there are
Dependent Children under age twenty-three (23), the Surviving Spouse’s benefits
will be shared equally by each such Dependent Child until he or she reaches the
age of twenty-three (23).

5.2.          The Surviving Spouse’s benefit will be payable monthly, and will
commence on the first day of the month following the date of the Participant’s
death.  The last payment will be made on the first day of the month in which the
Surviving Spouse dies, or, where Section 5.1(b) applies, the date a Dependent
Child reaches age twenty-three (23) or dies.

 

9

--------------------------------------------------------------------------------


 

SECTION VI

FORFEITURE OF BENEFIT

Notwithstanding any other provision of this Plan, if at any time during which a
Participant is entitled to receive payments under the Plan, the Participant
engages in any business or practice or becomes employed in any position, which
the SERP Committee, in its sole discretion, deems to be in competition with the
Company or any of its business or interests, or which is deemed by the SERP
Committee, in its sole discretion, to be otherwise prejudicial to any of its
interests, or such Participant fails to make himself available to the Company
for reasonable consultation and other services, the SERP Committee, in its sole
discretion, may cause the Participant’s entire interest in benefits otherwise
payable under the Plan to be forfeited and discontinued, or may cause the
Participant’s payments of benefits under the Plan to be limited or suspended
until such Participant is no longer engaging in the conduct above or for such
other period the SERP Committee finds advisable under the circumstances, or may
take any other action the SERP Committee, in its sole discretion, deems
appropriate.  The decision of the SERP Committee shall be final.  The omission
or failure of the SERP Committee to exercise this right at any time shall not be
deemed a waiver of its right to exercise such right in the future.  The exercise
of discretion will not create a precedent in any future cases.

 

10

--------------------------------------------------------------------------------


 

SECTION VII

MISCELLANEOUS

7.1           This Plan shall be binding on the Company and its successors and
assigns.  In furtherance of the foregoing, the Company may assign its
obligations to make payments under this Plan to any successor to all or
substantially all of the Company’s business.

7.2.          The SERP Committee may, in its sole discretion, terminate, suspend
or amend this Plan at any time or from time to time, in whole or in part. 
However, no amendment or suspension of the Plan will affect a retired
Participant’s right or the right of a Surviving Spouse or other beneficiary to
continue to receive a benefit in accordance with this Plan as in effect on the
date such Participant commenced to receive a benefit under this Plan.

7.3.          Nothing contained herein will confer upon any Participant or other
employee the right to be retained in the service of the Company nor will it
interfere with the right of the Company to discharge or otherwise deal with
Participants and other employees without regard to the existence of this Plan.

7.4.          This Plan is intended to meet the Employee Retirement Income
Security Act’s definition of “an unfunded plan for management or other highly
compensated individuals” and, as such, the Company will make Plan benefit
payments solely on a current disbursement basis out of general assets of the
Company.

7.5.          To the maximum extent permitted by law, no benefit under this Plan
will be assignable or subject in any manner to alienation, sale, transfer,
claims of creditors, pledge, attachment or encumbrances of any kind.

7.6.          The Plan shall be administered by the SERP Committee.  The SERP
Committee may adopt rules and regulations to assist it in the administration of
the Plan and may appoint and/or employ individuals to assist it in the
administration of the Plan and any other

 

11

--------------------------------------------------------------------------------


 

agents it seems advisable, including legal and actuarial counsel.  In addition,
the SERP Committee may, it is discretion, delegate any of its authority, duties
and responsibilities hereunder to any other individual or individuals.

7.7.          This Plan is established under and will be construed according to
the laws of the State of New York, except to the extent such laws are preempted
by ERISA.

7.8.          Claims.  If any Participant, beneficiary or other properly
interested party is in disagreement with any determination that has been made
under the Plan, a claim may be presented, but only in accordance with the
procedures set forth herein.

  (a)        Original Claim.  Any Participant, beneficiary or other properly
interested party may, if he/she so desires, file with the SERP Committee a
written claim for benefits or a determination under the Plan.  Within ninety
(90) days after the filing of such a claim, the SERP Committee shall notify the
claimant in writing whether the claim is upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred eighty (180) days from the date the claim was filed) to reach a
decision in the claim.  If the claim is denied in whole or in part, the
Committee shall state in writing:

                (i)            the reasons for the denial;

                (ii)           the references to the pertinent provisions of
this Plan on which the denial is based;

                (iii)          a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

12

--------------------------------------------------------------------------------


 

                (iv)          an explanation of the claims review procedure set
forth in this section.

  (b)        Claim Review Procedure.  Within sixty (60) days after receipt of
notice that a claim has been denied in whole or in part, the claimant may file
with the SERP Committee a written request for a review and may, in conjunction
therewith, submit written issues and comments.   Within sixty (60) days after
the filing of such a request for review, the SERP Committee shall notify the
claimant in writing whether, upon review, the claim was upheld or denied in
whole or in part or shall furnish the claimant a written notice describing
specific special circumstances requiring a specified amount of additional time
(but not more than one hundred twenty (120) days from the date the request for
review was filed) to reach a decision on the request for review.

  (c)        General Rules.

                (i)            No inquiry or question shall be deemed to be a
claim or a request for a review of a denied claim unless made in accordance with
the foregoing claims procedure.  The SERP Committee may require that any claim
for benefits and any request for a review of denied claim be filed on forms to
be furnished by the SERP Committee upon request.

                (ii)           All decisions on claims and on requests for a
review of denied claims shall be made by the SERP Committee.  The decisions of
the SERP Committee shall be final, binding and conclusive upon all persons.

                (iii)          The decision of the SERP Committee on a claim and
on a request for a review of a denied claim shall be served on the claimant in
writing.  If a decision or notice is not received by a claimant within the time
specified, the claim or request for a review of a denied claim shall be deemed
to have been denied.

 

13

--------------------------------------------------------------------------------


 

                (iv)          Prior to filing a claim or a request for a review
of a denied claim, the claimant or the claimant’s representative shall have a
reasonable opportunity to review a copy of this Plan and all other pertinent
documents in the possession of the Company and the SERP Committee.

                (v)           The individuals serving on the SERP Committee
shall, except as prohibited by law, be indemnified and held harmless by the
employer from any and all liabilities, costs, and expenses (including legal
fees), to the extent not covered by liability insurance arising out of any
action taken by any individual of the SERP Committee with respect to this Plan,
unless such liability arises from the individual’s claim for such individual’s
own benefit, the proven gross negligence, bad faith, or (if the individual had
reasonable cause to believe such conduct was unlawful) the criminal conduct of
such individual.  This indemnification shall continue as to an individual who
has ceased to be a member of the SERP Committee for the employer and shall enure
to the benefit of the heirs, executors and administrators of such an individual.

 

14

--------------------------------------------------------------------------------


 

APPENDIX I

Everything in this Plan to the contrary notwithstanding, the following
Participants shall have benefits under this Plan as provided in their respective
agreements with the Company as follows:

1.              Lance R. Primis: as per his agreement with the Company dated
December 4, 1996.

 

15

--------------------------------------------------------------------------------